[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 458 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 459 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 460 
The following opinion was rendered in Department One, April 28, 1908: —
This is one of nine appeals taken in nine actions against the defendant, each by a different plaintiff. The several plaintiffs are legatees under the will of Hugh McDermott, deceased, and distributees under the final distribution of his estate. Bridget McDermott was the executrix of his estate and each plaintiff is herein suing the administrator of her estate to recover the share of the legacy to which he is entitled under the distribution. The lower court, in each case, sustained a demurrer to the complaint and gave judgment for the defendant, from which plaintiff appeals. The allegations are the same in each case and by order of this court, upon the stipulation of the parties, the nine appeals have been consolidated and are presented to this court for decision upon the transcript of the record in the case wherein Annie Burke is the plaintiff.
Hugh McDermott died on January 9, 1890. His will bequeathed to these plaintiffs each a separate money legacy, amounting in all to the sum of $16,700. This sum was to be delivered to two persons named as trustees to be kept by them *Page 461 
during the life of his wife Bridget McDermott, the interest and income therefrom to be paid to her during her lifetime, and, upon her death, the fund to be by them distributed to the legatees thereof. The trustees were to qualify by giving bonds. The will was duly probated, Bridget McDermott qualified as executrix, the usual proceedings in administration were had and a final distribution was ordered in accordance with the will. According to the final account, as settled, the amount applicable to the payment of all these legacies, after paying debts and preferred legacies, was only $1593.66. This sum the executrix was directed by the decree to pay to the trustees, upon their giving the bonds as required. The trustees did not qualify by giving the required bonds. The decree of distribution was made on April 7, 1894. Bridget McDermott died December 30, 1902. These actions were begun June 27, 1904.
1. The second count of the complaint alleges the facts aforesaid, avers that the money distributed to the trustees was never paid to them, but that Bridget McDermott, until her death, retained possession thereof as executrix of Hugh McDermott's estate, and that plaintiff is entitled to a part of the fund of $1593.66 applicable to the legacies and asks judgment against the estate of Bridget McDermott for the share due plaintiff.
The order sustaining the demurrer states that "the same is hereby sustained upon the grounds as heretofore stated in the opinion on file herein." It is claimed that the order cannot be affirmed, unless this court agrees with the lower court in the opinion referred to in the order. We do not so understand the law. If the complaint is insufficient upon any ground properly specified in the demurrer, the order must be sustained, although the lower court may have considered it sufficient in that respect and may in its order have declared it defective only in some particular in which we hold it to be good. The defendant is entitled to the decision of this court on all questions presented by the demurrer and necessary to the decision made. (Wilson v.Carter, 117 Cal. 53, [48 P. 983]; Wakeham v. Barker, 82 Cal. 50, [22 P. 1131]; White v. Merrill, 82 Cal. 14, [22 P. 1149].)
The second count does not aver that any claim for the demand sued on therein was ever presented for allowance *Page 462 
against the estate of Bridget McDermott. A money judgment only is demanded. No attempt is made to follow specific trust property. The demand is clearly founded upon contract. The Code of Civil Procedure requires that such demands be presented to the administrator of the estate for allowance (sec. 1493), and provides that no action can be maintained thereon, unless a claim therefor has been so presented before the action is begun (sec. 1500). A complaint against an estate, stating a cause of action sounding in contract, which does not aver that a claim for the cause of action sued on has been thus presented to the administrator, fails to state a cause of action against the estate. (Moore v. Steele, 149 Cal. 304, [86 P. 693]; Morrow v.Barker, 119 Cal. 67, [51 P. 12]; Humboldt Soc. v. Burnham,111 Cal. 345, [43 P. 971]; McGrath v. Carroll, 110 Cal. 79, [42 P. 466]; Lichtenberg v. McGlynn, 105 Cal. 45, [38 P. 541];Ellison v. Halleck, 6 Cal. 393.) This count is, therefore, fatally deficient for this reason.
It is urged that this point cannot be considered in this court on appeal because it is in the nature of matter in abatement, and the general demurrer merely states that this count "does not state facts sufficient to constitute a cause of action against said defendant," without specifying this omission as the particular point in which it was claimed to be lacking. It was decided in this state very soon after the adoption of the Practice Act, which in this respect is the same as the present Code of Civil Procedure, that a general demurrer need not specify the particulars wherein the complaint failed to state facts constituting a cause of action, but that, if couched in the language above quoted, it would search the entire complaint, or the count thereof to which it was directed, for any and every failure to state a material fact. (Ellison v. Halleck, 6 Cal. 393;  Williamson v. Blattan, 9 Cal. 501.) Afterwards, in Brown v.Martin, 25 Cal. 91, an exception to this rule was made in cases where the bar of the statute of limitations appeared on the face of the complaint. Apparently, though not expressly, applying the familiar common law rule that the benefit of this statute is a personal privilege which is waived unless specially pleaded, the court, in that case, held that a general demurrer which did not specify the bar of the statute as the defect relied on was insufficient to present that objection. This *Page 463 
precedent has been uniformly followed ever since, so far as the statute of limitations is concerned. The opinion in the case also attempted to establish and recommended the future observance of a rule to the effect that a general demurrer must always specify the particular facts which it is claimed are not alleged, else it will be disregarded. This attempt proved futile, and in Kent v.Snyder, 30 Cal. 666, the rule suggested was repudiated and it was declared that no specifications were necessary in a general demurrer, except where the benefit of a personal privilege, such as the statute of limitations, was claimed. Thenceforward, this has been the accepted rule of pleading, and, so far as we are aware, the statute of limitations is the only personal privilege which has been declared to fall within the exception.
The failure to allege the presentation of a claim does not come within the reason of the exception. The presentation is required in order to protect the estate against unnecessary litigation, the administrator acts in a trust capacity, and it is his duty to insist upon a compliance with the plain provisions of section 1500. Its benefits are not personal to him and it is not his personal privilege to waive them. It has been for many years uniformly considered that this objection was properly presented by a general demurrer not specifying any particulars. (See Moore
v. Steele, 149 Cal. 304, [86 P. 693], and the other cases cited.)
In some cases, where no demurrer was filed, it has been held that the objection could not be raised on appeal, but must be first presented in some manner in the trial court. (Hentch v.Porter, 10 Cal. 555; Peterson v. Hornblower, 33 Cal. 278.)
It is difficult to sustain the distinction attempted to be made in these cases, but they have not been questioned. In other cases cited by appellant there was either a defective allegation of the presentation of a claim, which this court held to be sufficient in the absence of a demurrer for uncertainty (Chase v. Evoy,58 Cal. 353; Wise v. Hogan, 77 Cal. 184, [19 P. 183]; Guerian v.Joyce, 133 Cal. 405, [65 P. 972]), or a presentation made after the action was begun and which was duly alleged and no demurrer was filed (Dennery v. Woodward, 124 Cal. 574, [57 P. 571]), or the defendant had died after the suit was begun and before trial and the court held that the objection that there was a failure on the trial to prove *Page 464 
presentation of a claim to the defendant's estate, as required by section 1502 of the Code of Civil Procedure, in such cases, is waived, if not made in the court below. (Coleman v. Woodworth,28 Cal. 568; Bank v. Howland, 42 Cal. 134; Drake v. Foster, 52 Cal. 227;  Preston v. Knapp, 85 Cal. 559, [24 P. 811].) None of these cases is in point here.
The appellant argues that the record shows that this point was not presented in the court below because it is not mentioned in the opinion of that court referred to in the order sustaining the demurrer. This does not prove the proposition. The opinion does not purport to state what points were presented in argument.
The share of the $1,593.66 due the respective plaintiffs is less than one hundred dollars, except in two of the cases in which it amounts to $477.14. The demurrer on the ground that the court has no jurisdiction would be well taken but for the circumstance that the amount demanded was fixed to include both counts, and exceeds three hundred dollars in each of the nine cases. (Const., art. VI, sec. 5.)
2. The first count of the complaint alleges, that, upon the death of Hugh McDermott there came into the possession of his widow, Bridget McDermott, some forty thousand dollars in money and ten thousand dollars in notes and mortgages, belonging to his estate, and which belonged to him in his lifetime; that she did not list this property in the inventory of the estate filed by her as his executrix, and did not mention it in her accounts filed, nor account for it in any way, but concealed it from the court and from the plaintiff and other legatees, and falsely represented to the court, and to said parties, that Hugh McDermott, at his death, did not own any property, and none had come to her possession or knowledge except that listed in the inventory and mentioned in her accounts; that the plaintiff, the trustees named, and the other legatees, did not know or discover that Hugh McDermott was the owner of said concealed property, or that Bridget had come into possession of it upon his death, or had concealed its existence from them, or that her statements that the inventory and accounts described all his property and that none other had come to her possession or knowledge, were false, until after her death. That plaintiff was then, for the first time, informed of these facts, "by reason of the administration proceedings" *Page 465 
upon her estate "wherein it appeared" that she came into possession of said concealed property belonging to said Hugh McDermott, upon his death, and retained possession thereof until her death.
This count alleges that the trustees failed to qualify, but it does not aver that the $1,593.66, ordered distributed to said trustees, was not in fact paid to them, or that the plaintiff has not received her share thereof. In this count a recovery is sought only for so much of the concealed property as will be sufficient to pay the balance of plaintiff's legacy, after deducting her share of the $1,593.66, distributed to the trustees. It alleges the due presentation of a claim for this balance.
The inventory, containing the alleged false list, was filed on October 18, 1890, nearly fourteen years before these actions were begun. It is not alleged that the plaintiff did not know the contents of the inventory. It was a statement of record that the property therein described comprised the entire estate of Hugh McDermott. The several accounts and the petition for distribution were reiterations of the same statement. It is not averred that Bridget McDermott made the alleged false statements to the plaintiff in any other manner, or at any other time or place, than in these documents.
Concerning such belated discoveries this court has said: "After the lapse of so much time, and after the death of the original parties, equity, for the peace of society, scrutinizes with great particularity such bills as this, and it is not satisfied to retain one unless the fullest possible credible showing is made by the applicants for relief. It is not sufficient, therefore, to allege ignorance at one time and discovery at another. The facts and circumstances must themselves be pleaded in order that the court may determine whether the sources of knowledge at last availed of were not at all times open to plaintiffs, whether they were negligently overlooked, whether other circumstances should not earlier have put plaintiff upon discovery, what was the nature of the concealment practiced, whether it consisted in mere silence, or was accompanied by active misrepresentation and fraudulent deception, . . . all are questions, which, upon the demand of the demurrer, should be answered by the bill in order that the chancellor, to whose conscience, in the first instance, the equity of the bill is addressed, should satisfy himself that plaintiffs have not *Page 466 
neglected or slept upon their rights." (Robertson v. Burrell,110 Cal. 578, [42 P. 1086].)
The complaints in these cases leave the court uninformed upon some of the points as to which disclosure is declared to be necessary. They do not state where the plaintiff lived, nor whether or not they were acquainted with Hugh McDermott, in his lifetime, or were familiar with his property and possessions, or were so situated that they had no knowledge thereof. The will, which is annexed to and made part of the complaint, indicates, by its terms, that Hugh McDermott was not acquainted with some of the plaintiffs, and that some of them, at the time it was made, lived out of the state. But these are mere inferences and they cannot take the place of the positive allegations of fact which the law requires the plaintiff to make in order to show that his discovery or imputed knowledge of the fraud was within the period of three years before the action was begun. It is not stated that plaintiffs did not know of the actual existence of the forty thousand dollars in money and ten thousand dollars in mortgages. The latter, it may be presumed, were of record. It does not so appear in the complaints, nor do they state in what county the mortgaged property was situated, or explain why the plaintiffs still remain entirely ignorant of everything concerning them excepting their aggregate amount. By the provisions of the will other legacies were preferred, and the plaintiff's legacies could not have been paid in full unless Hugh McDermott had possessed an estate worth more than eighty thousand dollars. His will was made December 7, 1889, a month and two days before his death. The petition for its probate, alleging that his entire estate consisted of certain notes and mortgages worth twelve thousand dollars and certain real estate worth six thousand dollars, was filed March 15, 1890, some two months later, and the inventory and appraisement showing its value to be only $18,728.58 was filed in the following October. We must assume that plaintiffs knew of these facts. They were at least sufficient to suggest some inquiry concerning the reasons for the great disparity between the bountiful provisions of the will and the meager ability of the testator to respond to its demands. No inquiry whatever was made.
It is not stated that plaintiffs believed the alleged false representations concerning the estate, nor that it was in reliance *Page 467 
thereon that they suffered fourteen years to elapse without the least diligence to learn the reason for the insufficiency of the estate to pay the liberal legacies provided in a will made so shortly before the death of the testator. It is the general rule that one who claims that his conduct has been influenced to his prejudice by alleged false statements of another, must allege that he believed the false statements to be true and relied on them in his subsequent action relating to the subject thereof. (14 Am.  Eng. Ency. of Law, 106, 111; 8 Ency. of Plead.  Prac. 906; 20 Cyc. 39; Estep v. Armstrong, 69 Cal. 536, [11 P. 132];Colton v. Stanford, 82 Cal. 378, 383, [16 Am. St. Rep. 137, 23 P. 16].)
The first count shows on its face that the action is barred by the provisions of section 338 of the Code of Civil Procedure, unless brought within the exception of subdivision 4 thereof. We are of the opinion that it does not aver sufficient diligence to excuse the failure to discover the alleged fraud within three years after it was perpetrated, or before the death of Bridget McDermott; that it does not sufficiently disclose the facts and circumstances surrounding the parties at the time the concealment is alleged to have taken place; and that it is insufficient because it does not aver that they believed the alleged false statement and were thereby led to forego further inquiry.
It is also defective in that it is uncertain as to the description of the property alleged to have been concealed, particularly of the notes and mortgages. A special demurrer presents this objection. No reasonable excuse is given for the alleged inability to give a more particular description of property of this character "discovered" in the manner alleged.
The demurrer was properly sustained.
In each of the appeals the judgment of the superior court is affirmed.
Angellotti, J., and Sloss, J., concurred.
After the rendition of the foregoing opinion a hearing in Bank was granted, and the following is the opinion rendered on rehearing in Bank, October 17, 1908: —